DETAILED ACTION
This action is responsive to the Amendments and Remarks received 11/23/2022 in which claims 1–15 are cancelled, claims 16 and 23–25 are amended, and no claims are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends the deficiency of Li and Rapaka is that the references are solely drawn to color transforms rather than frequency transforms.  Examiner disagrees.  As explained in the rejection, infra, both Li and Rapaka disclose frequency transforms.  Specifically, Li’s paragraph [0062] teaches QP determined for frequency transforms.  Likewise, Rapaka’s paragraph [0125] describes transforms from the pixel domain to the frequency domain.  Furthermore, Examiner finds Applicant is well-aware of the prevalence of frequency domain transformations used in this art.  For all these reasons, Applicant’s amendments drawn to specifying the transforms are frequency transforms does not overcome a finding that frequency transforms are obvious.  Thus, the rejections are sustained.
Other claims are not argued separately.  Remarks, 9.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18–23, 25, and 27–30 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka (US 2016/0100168 A1) and Li (US 2016/0261865 A1).
Regarding claim 16, the combination of Rapaka and Li teaches or suggests an image decoding method performed by an image decoding apparatus, the method comprising: determining to apply a color space transform for a residual sample of a current block (Rapaka, ¶ 0033:  teaches residual data subjected to a color space transform); deriving quantization parameter of the current block based on the color space transform being applied (Rapaka, Abstract:  teaches determining a QP based on adaptive color transform being enabled); deriving transformation coefficient of the current block based on the quantization parameter (Rapaka, Abstract and ¶ 0009:  teaches dequantizing transform coefficients based on QP); deriving a residual sample for the current block based on the transformation coefficient (Rapaka, ¶ 0033:  teaches the decoder reconstructs residual data from transform coefficients); generating a prediction sample based on prediction mode information of the current block (Rapaka, e.g. ¶ 0063:  teaches the decoder generates prediction samples; see also Rapaka, ¶¶ 0006, 0007, and 0051); and generating a reconstructed block of the current block based on the residual sample and the prediction sample (Rapaka, ¶ 0063:  teaches reconstructing pictures by reconstructing blocks by adding residuals from transform blocks to samples of prediction blocks); wherein the quantization parameter is derived to have a value less than or equal to a predetermined upper value and greater than or equal to a predetermined lower value based on information on applying frequency transformation for the current block wherein the predetermined upper value is derived based on a predetermined constant value, and the predetermined lower value is derived based on the information on applying the frequency transformation for the current block (Rapaka, ¶ 0082:  teaches a QP range of 0 to 51; Examiner interprets the lower bound of the QP value to be based on the color transform; Rapaka is not relied upon for teaching lower bound values for QP; Li, ¶ 0148:  teaches the lower QP value can be assigned to the component of the color transform expected to have the most energy/information; Li, ¶ 0010:  teaches the type of color space transform indicates the rules for range of QP values allowed per color component; see also prior art regarding clipping; see e.g. Li, ¶ 0160; Li, ¶ 0062:  teaches QP determined for frequency transforms; Likewise, Rapaka, ¶ 0125:  describes transforms from the pixel domain to the frequency domain).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rapaka, with those of Li, because both references are drawn to the same field of endeavor and because Li recognizes that QP values and offsets tailored to the color transform can account for variation in the effects of quantization performed in different color spaces (Li, ¶ 0004).  This rationale applies to all combinations of Rapaka and Li used in this Office Action unless otherwise noted.
Regarding claim 18, the combination of Rapaka and Li teaches or suggests the method of claim 16, wherein the quantization parameter is derived based on initial quantization parameter derived based on a color component of the current block (Li, ¶ 0155:  teaches an initial QP as a starting point for determining QPs for different color components in one or more color spaces).
Regarding claim 19, the combination of Rapaka and Li teaches or suggests the method of claim 16, wherein the quantization parameter is derived based on quantization parameter offset derived based on a color component of the current block (Rapaka, ¶ 0082:  teaches QP offsets differ based on the color component; Li, ¶ 0009:  teaches QP offsets per color component).
Regarding claim 20, the combination of Rapaka and Li teaches or suggests the method of claim 19, wherein size of the quantization parameter offset is derived as 5 based on the color component of the current block being a luma component and the color space transform being applied (Rapaka, ¶ 0082:  teaches 5 for a QP offset for luma; Li, ¶ 0143:  teaches luma QP changing from 23 to 18, i.e. offset equal to 5; Li, ¶ 0011:  teaches an offset of 5 for luma).
Regarding claim 21, the combination of Rapaka and Li teaches or suggests the method of claim 19, wherein size of the quantization parameter offset is derived as 3 based on the color component of the current block being a chroma Cr component and the color space transform being applied (Rapaka, ¶ 0082:  teaches 3 for a QP offset for chroma; Li, ¶ 0011:  teaches 3 for a QP offset for chroma).
Regarding claim 22, the combination of Rapaka and Li teaches or suggests the method of claim 19, wherein subtraction result based on size of a first value of the quantization parameter offset and size of a second value of the quantization parameter offset is 2 (Examiner notes 5 minus 3 is 2; Rapaka, ¶ 0082:  teaches 5 for luma and 3 for chroma; Li, ¶ 0011:  teaches 5 and 3 for a QP offsets for luma and chroma respectively), wherein based on the color space transform being applied, the first value is derived based on the quantization parameter offset of the color component of the current block being a chroma Cr component and the second value is derived based on the quantization parameter offset of the color component of the current block being a chroma Cb component (Rapaka, ¶ 0082:  teaches Cb and Cr values of 5 and 3; Li, ¶ 0160:  teaches Y=5; Cb=3; Cr=5).
Regarding claim 23, the combination of Rapaka and Li teaches or suggests the method of claim 16, wherein based on the information on applying the frequency transformation for the current block, indicating not applying the frequency transformation for the current block, the predetermined lower value is derived as minimum allowed quantization parameter for transform skip mode (Examiner finds this feature is explaining that when transform is skipped, the quantization is performed on the residual values in the spatial domain, which is a different type of quantization; Li, ¶ 0091:  teaches the point of QP adjustment (offset) is to compensate for amplification of certain energies in the frequency domain when color space conversion takes place; By implication, when there is no transform, and thus no concern regarding energy amplification in the frequency domain, QP offsets are not indicated; Examiner notes this rationale is the same for the frequency domain transformations in the prior art; Li, ¶ 0062:  teaches QP determined for frequency transforms; Likewise, Rapaka, ¶ 0125:  describes transforms from the pixel domain to the frequency domain).
Claim 25 lists the same elements as claim 16, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 27 lists the same elements as claim 18, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 28 lists the same elements as claim 19, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 19 applies to the instant claim.
Claim 29 lists the same elements as claim 25, but adds an additional limitation of transmitting the bitstream.  Therefore, the rationale for the rejection of claim 25 applies to the instant claim.
Claim 30 lists the same elements as claim 25, but is drawn to a CRM rather than the method.  Therefore, the rationale for the rejection of claim 25 applies to the instant claim.
Claims 17, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, Li, and Zhu (US 2021/0120239 A1).
Regarding claim 17, the combination of Rapaka, Li, and Zhu teaches or suggests the method of claim 16, wherein the predetermined constant value is 63 (Zhu, ¶ 0038:  teaches the value of QP can take on values -12 to 51, which can be mapped to values 0 to 63).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Rapaka and Li, with those of Zhu, because all three references are drawn to the same field of endeavor and because Zhu, like Rapaka and Li, recognizes that QP values and offsets tailored to the color transform can account for variation in the effects of quantization performed in different color spaces (Zhu, ¶ 0379).  This rationale applies to all combinations of Rapaka, Li, and Zhu used in this Office Action unless otherwise noted.
Regarding claim 24, the combination of Rapaka, Li, and Zhu teaches or suggests the method of claim 16, wherein based on the information on applying the frequency transformation for the current block, indicating that applying the frequency transformation for the current block is determined by other syntax elements, the predetermined lower value is derived as 0 (Zhu, ¶ 0038:  teaches the value of QP can take on values -12 to 51, which can be mapped to values 0 to 63).
Claim 26 lists the same elements as claim 17, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Lagrange (US 2021/0400275 A1) teaches QP range extended to 63 (¶ 0072).
Rusanovskyy (US 2019/0116361 A1) teaches QP offsets and color transforms (e.g. ¶¶ 0016 and 0098 respectively).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481